Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, 13, 15-17, 19 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a transport truck for transport of components, pellets, gitterboxes and similar is in a bottom part of a main frame equipped with at least one couple of vertical fixed pins for pivoting connection in a range of 360 into laterally deflected forks in which are pivoted wheels, wherein between front and rear wheels is transversally pivoted a first shaft whose end parts are placed in a first set of bearing housings and are firmly fixed to a first set of corresponding pivoted scooter forks which are each a fastener of a foldable revolving wheels and the pivoted first shaft is firmly fixed to at least one first one-arm lever whose second end part is coupled fixed, by the help of a pin, to control mechanical means mechanical hydraulic means which are coupled connected through a pin connection with a lever arm of a control lever which is together with a scooter fork with holes of a multifunctional shaft pivoted on a pin placed in a holder which is firmly fixed to the main frame of the transport truck, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the control mechanical means includes a pull bar having one end that is coupled with the second end part of the first one-arm lever which is firmly fixed to the first shaft and a second end of the pull bar being pivotally coupled to a lower arm of an angular triple-arm controlling lever, wherein a central arm and an upper arm of the angular triple-arm controlling lever is equipped with a pass-through hole for connection with a slide-in pin with holes which are formed in a scooter fork ending of the multifunctional shaft as required by Claim 1.
Although the prior art discloses a  transport truck comprising a main frame equipped with at least one couple of vertical fixed pins for pivoting connection in a range of 360° into laterally deflected forks in which are rotatable wheels, wherein between a front set and a rear set of the rotatable wheels is transversally pivoted a first shaft whose end parts are placed in a first set of bearing housings and are firmly fixed to pivoted scooter forks which are each a fastener of a foldable revolving wheel and the first shaft is firmly fixed to a first end of a first one-arm lever whose second end part is pivotally coupled to mechanical-hydraulic means which are pivotally connected to a lever arm of a control lever which is together with a scooter fork with holes of a multifunctional shaft pivoted on a pin placed in a holder which is firmly fixed to the main frame of the transport truck, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the mechanical-hydraulic means includes a sliding rod having a first end part of the mechanical- hydraulic means be pivotally connected with the first one-arm lever which is firmly fixed to the first shaft and with a second end part of the mechanical-hydraulic control being slide controlled by a piston of a direct single acting hydraulic piston that is through a pin and a pull bar connected with a lower arm of a two-arm lever which is together with the pivoted scooter forks with holes of the multifunctional shaft pivoted on the pin whose fastener is a fixed holder which is connected with the main frame of the transport truck as required by Clam 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618